JUDGMENT

PER CURIAM.
This case was considered on the record from the National Labor Relations Board and on the briefs of the parties. The court has determined the issues presented occasion no need for oral argument. See D.C.Cir. Rule 34(j). We reject the petitioner’s arguments for the reasons stated by the Board in its decision ordering the employer to bargain with the union and its decision certifying the election (including the hearing officer’s report on objections, insofar as adopted by the Board).
ORDERED AND ADJUDGED that the petition for review is denied and the cross-application for enforcement is granted.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.